The order of filiation is reversed on the facts, on the ground that the finding of fact that the defendant Clarence Gehm is the father of the child bom to Emma Ryder is against the evidence and contrary to the weight thereof. (Drummond v. Dolan, 155 App. Div. 449; Drummond v. Zucker, 157 id. 728; Commissioner of Public Charities v. O’ Keefe, 180 id. 667.) This court disapproves such finding. A new trial is ordered and the matter remitted to the Children’s Court of the county of Broome. Van Kirk, Acting P. J., Hinman, McCann, Davis and Whitmyer, JJ., concur.